                      Case 21-10474-MFW         Doc 433    Filed 05/03/21      Page 1 of 1




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE


         In re:                                               Chapter 11

         ALAMO DRAFTHOUSE CINEMAS                             Case No. 21-10474 (MFW)
         HOLDINGS, LLC, et al.,
                                                              (Jointly Administered)
                                     Debtors.
                                                              Ref. Docket No. 428


                           ORDER SCHEDULING OMNIBUS HEARING DATE

                       Pursuant to Del. Bankr. L.R. 2002-1(a), this Court has scheduled the following

         omnibus hearing date in the above-captioned proceeding:


                                    June 15, 2021 at 10:30 a.m. (ET)




        Dated: May 3rd, 2021                              MARY F. WALRATH
        Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE

27928711.2
